Citation Nr: 0319487	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  00-13 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
low back pain. 

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine.  

3.  Entitlement to service connection for degenerative 
arthritis of the left hip.  

4.  Entitlement to service connection for peripheral 
neuropathy.  

5.  Entitlement to service connection for atherosclerotic 
heart disease, with a history of coronary artery bypass 
grafting.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

The veteran had active duty from April 1951 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The record indicates that the veteran was provided with the 
laws and regulations regarding the VCAA in a November 2002 
supplemental statement of the case.  However, there is no 
indication that he has ever been provided with a VCAA letter 
that is specific to his claims.  He has never been notified 
as to the information and evidence necessary to substantiate 
his particular claims for VA benefits.  He has not been 
informed as to what the evidence needs to show in order to 
prevail in his claims, or what is the best type of evidence 
to submit to show these things.  In addition, he has never 
been notified regarding what evidence it is his 
responsibility to submit, and what evidence will be obtained 
on his behalf by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  He must be afforded an opportunity to 
submit this evidence.  Therefore, the Board finds it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-92.  Therefore, 
for these reasons, a remand is required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In this regard, the Board notes that the most recent VA 
examination afforded the veteran for his service connected 
low back disability was conducted in March 2001.  This 
examination did not adequately address the possible effects 
of pain, weakness, incoordination, and excess fatigability on 
the impairment that results from the veteran's low back 
disability.  The most recent VA examination to address these 
factors was conducted in July 1999.  The Board believes that 
a current examination would be useful in determining the 
current effects of these factors on the veteran's disability.  

Furthermore, the Board notes that the veteran contends he 
developed high blood pressure during active service.  This 
raises the issue of entitlement to service connection for 
hypertension.  The VA has a duty to address all issues raised 
during the course of an appeal.  Martin v. Derwinski, 1 Vet. 
App. 411, 413 (1991).  Furthermore, the veteran contends that 
his high blood pressure in service led to the development of 
his current atherosclerotic heart disability.  Issues which 
are inextricably intertwined must be considered together.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, 
the RO should develop and consider the issue of entitlement 
to service connection for hypertension.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  This should include a letter to 
the veteran and his representative which 
specifically informs him what must be 
shown to prevail in his claims, what 
evidence will be obtained by VA, what 
evidence it is his responsibility to 
submit, and what assistance will be 
provided by VA in obtaining the evidence.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service 
connected low back pain and his other 
claimed disabilities since 1999.  After 
securing the necessary release, the RO 
should obtain any of these records that 
have not been previously obtained and 
associate them with the claims folder.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service 
connected low back disability.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  All indicated tests and 
studies should be conducted.  The range 
of motion of the veteran's low back 
disability should be provided in degrees.  
The examiner should also note the 
presence or absence of pain, weakness, 
incoordination, and excess fatigability.  
Objective evidence of these factors 
should be noted.  If one or more of these 
factors are present, the examiner should 
discuss the additional disability caused 
by these factors.  If possible or 
appropriate, this should be provided in 
terms of degrees of additional loss of 
range of motion of the low back.  
Finally, the examiner should attempt to 
differentiate between the impairment that 
is the result of the veteran's service 
connected low back pain, and the 
impairment that results from his 
nonservice connected arthritis of the 
lumbar spine.  

4.  The veteran should be afforded a VA 
cardiovascular examination to determine 
the nature and etiology of his 
atherosclerotic heart disease with 
coronary artery bypass.  All indicated 
tests and studies should be conducted.  
The claims folder must be made available 
to the examiner for review before the 
examination.  After completion of the 
examination and review of the claims 
folder, the examiner should attempt to 
provide the following opinions: 1) Does 
the veteran currently have a diagnosis of 
hypertension?  If yes, is it as likely as 
not that the veteran developed his 
hypertension during active service?  2) 
If it is determined that it is as likely 
as not that the veteran developed 
hypertension during active service, is it 
as likely as not that this hypertension 
led to the development of the veteran's 
current atherosclerotic heart disease 
with coronary artery bypass?  3) Is it as 
likely as not that the shortness of 
breath and chest pains for which the 
veteran was treated from 1966 to 1967, 
and again in 1969, were an early 
manifestation of his current 
atherosclerotic heart disease with 
coronary artery bypass?  4) Is it as 
likely as not that the veteran's current 
atherosclerotic heart disease with 
coronary artery bypass originated during 
active service?  The reasons and bases 
for all opinions must be provided in a 
legible report.  

5.  The RO should develop and adjudicate 
the issue of entitlement to service 
connection for hypertension.  

6.  Thereafter, the RO should readjudicate 
these claims.  If the benefits sought on 
appeal remain denied, the veteran and the 
veteran's representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





